282 S.E.2d 420 (1981)
STATE of North Carolina
v.
Bobby McRae POPLIN.
No. 3.
Supreme Court of North Carolina.
October 6, 1981.
*421 Rufus L. Edmisten, Atty. Gen. by Asst. Attys. Gen. John C. Daniel, Jr., and Thomas B. Wood, Raleigh, for the State.
J. H. Rennick, Salisbury, for defendant-appellant.
MEYER, Justice.
Counsel for defendant excepted to certain trial proceedings and brought forward five assignments of error. In his brief, he withdraws all five assignments of error as being without merit, but requests that we review the record on appeal to determine whether there exists any prejudicial and reversible error in the proceedings below.
Rule 28 of the Rules of Appellate Procedure limits our review to questions presented in the briefs which are supported by arguments and authorities upon which the parties rely. State v. Cohen, 301 N.C. 220, 270 S.E.2d 416 (1980); State v. Adams, 298 N.C. 802, 260 S.E.2d 431 (1979). Here, defendant made no arguments in his brief and cited no authority. Therefore, nothing is presented to us for review. However, Rule 2 of the Rules of Appellate Procedure allows the appellate court to suspend or vary the requirements or provisions of the Rules in order to prevent manifest injustice to a party or to expedite decision in the public interest. Because of the severity of the sentence of life imprisonment imposed upon the defendant, we elected, pursuant to our inherent authority and Rule 2, to review the entire record. After careful review, we conclude that the charges were properly presented to the jury for decision since there was substantial evidence of every essential element of the offenses charged in the bills of indictment and that the defendant was the perpetrator of those offenses. See State v. Adams, 298 N.C. 802, 260 S.E.2d 431 (1979); State v. Roseman, 279 N.C. 573, 184 S.E.2d 289 (1971). We find that the defendant had a fair trial, free of prejudicial error.
NO ERROR.